I respectfully dissent from the opinion and conclusions of the majority. The testimony in this case establishes two things: (1) that plaintiff's complaint was *Page 294 
timely filed with the probate court on November 29, 1993, and (2) subsequent to the filing, the probate court clerk's office, on its own initiative, improperly relinquished custody of the document and returned it to a secretary for plaintiff's counsel.
As to the initial filing, Lorena Schwab, secretary for plaintiff's counsel, Russell Rakestraw, testified that at approximately 4:00 p.m. on November 29, 1993, she delivered "a complaint * * * on a will contest action" involving "a Donald Stevenson vs. Shirley Wenner" for filing to the clerk of the Probate Court. Schwab personally gave the complaint, together with a $50 filing fee/cost deposit, to Judy Houdeshell, an employee of the probate court. Houdeshell accepted the complaint and the filing fee and gave Schwab a receipt for the filing fee. The receipt was introduced into evidence and states that on November 29, 1993, the Probate Court of Hancock County at Findlay, Ohio received of Russell Rakestraw, $50 for "Hazel R. Foster. Contest Will." The receipt is signed by "J. Houdeshell" and bears a case No. of 93-342-A.
Houdeshell, a thirty-year employee of the probate court, whose duties include the acceptance of documents for filing with that court, also testified. Houdeshell corroborated the testimony of Schwab and also identified the receipt as indicating that "Russell Rakestraw's Office filed a Will Contest in the Hazel R. Foster Estate," with a deposit fee of $50 on November 29. Houdeshell further testified unequivocally that the will contest delivered to her on November 29 by Schwab was file stamped and that "it had been filed" at that time.
Houdeshell also testified that subsequent to the filing of the complaint on November 29, she noticed the name of Cheryl Wenner on the document who Houdeshell knew to be a local attorney as compared to Shirley Wenner who Houdeshell knew to be listed as "part" of the Hazel Foster estate. Believing that such an error was going to "stop paper work" and cause "a lot of headaches with paper work" that could be prevented "if that was corrected before it ever got started," Houdeshell immediately called Schwab to return to the probate court and pick up the complaint to make the correction, which Schwab did that day.
Schwab testified that upon receiving the complaint from the Probate Court, she changed the name Cheryl to Shirley on her computer and reprinted the complaint the following morning without any other changes to the document. Schwab then proceeded to the probate court where she again filed the complaint between 10:00 and 10:30 a.m. on November 30, 1993. Upon refiling the complaint, the probate court did not issue an additional receipt nor did the court indicate that anything further was required of Schwab. Nevertheless, the probate court apparently assigned a new case number to the complaint on November 30.
Certainly a copy of the original file-stamped complaint would be presumptive evidence of its filing. On the other hand, there is no reason to disregard *Page 295 
uncontroverted testimony establishing the same fact. The uncontroverted testimony of Schwab was that the name change from Cheryl to Shirley was the only change made in the complaint. The remaining testimony of Schwab, when taken together with the uncontroverted testimony of Houdeshell, describing the nature of the document together with the testimony regarding the receipt, clearly establishes that but for the minor name change, a complaint identical to the one currently in the record was filed in the probate court on November 29, 1993.
Turning to the issue of the clerk's conduct, the evidence establishes that the probate court itself had a significant role in the creation of this problem. Houdeshell testified that despite her awareness of the late hour (close to 4:30 p.m. closing time) on November 29 and her knowledge that plaintiff's counsel would likely not have time to make the desired corrections and refile the complaint that day, she alone made the decision not to retain the file-stamped complaint but to return it instead to Schwab to correct it. Houdeshell admitted that this was done "of my own will" and not at the request of plaintiff's counsel. Houdeshell further admitted that the return of an original complaint which had already been filed with the court was contrary to normal procedure but felt that this was an "unusual" case.
No doubt Houdeshell was acting with the best of practical motives to avoid problems of service of process and the possible amendment of pleadings, which her common sense and experience told her were certain to occur if the correction in name was not made to the complaint. Unfortunately, it is not the responsibility of the clerk of courts to protect counsel from such pleading errors and indeed, this case serves as a good example of the dangers of attempting to do so. More important, however, I do not believe the clerk of the probate court (or any other court) has authority to relinquish or return an original file-stamped pleading, even for corrections of the type that existed in this case. Nor, under these circumstances, do I believe that the resulting absence of the original complaint from the trial court record can be conclusively weighed against the appellant by this court.
Based upon four questions presenting issues closely related to this case and upon consideration of a number of Ohio statutes and case decisions, the Attorney General of Ohio has recently issued an opinion pertaining to the filing of original documents with the court and the authority of a clerk of courts regarding those documents. In that opinion, the Attorney General has concluded that:
"1. No provision within the Ohio Rules of Civil Procedure, the Ohio Rules of Criminal Procedure, or R.C. 149.43, the public records law, authorizes the removal of a pleading from a court file.
"2. R.C. 149.351 prohibits a clerk of court from removing from a court file a pleading that is stricken from the record or an original pleading when a *Page 296 
substitute pleading is filed in place of the original pleading, unless removal of the stricken or original pleading is permitted by law or by the appropriate records commission.
"3. A pleading is filed when it is delivered to and received by the clerk of court for filing, and endorsement upon the pleading by the clerk of the fact and date of filing is evidence of that filing.
"4. A clerk of court may not permit a party to correct a typographical error in a pleading that has been filed with the clerk." 1994 Atty.Gen.Ops. No. 94-089, syllabus.
In my view, these conclusions state sound law and reflect the approach this court should have taken in resolving the issue raised in this case. Based upon the foregoing opinion of the Ohio Attorney General, the evidence in this record and particularly in view of the role of the probate court in creating this problem I believe it was against the weight of the evidence and an abuse of discretion for the probate court to dismiss this complaint as untimely. I would reverse and remand this case for further proceedings. *Page 297